Title: To Thomas Jefferson from John Holmes, 19 June 1820
From: Holmes, John
To: Jefferson, Thomas


Dear Sir
Alfred Maine
19 June 1820
I have taken the liberty to shew your excellent letter on the Missouri question, to a few select friends—they unite in urging its publication. The influence of your name ,  opinion & reasons in preventing or at least delaying the coils which you apprehend & seem to predict,  is most important. Always disposed to make personal sacrifices where your country’s  safety required it. it is hoped that in the evening of your days, you will condescend to shed light & consolation on your country & gratify the wishes of your friends & admirers—In this section of the United States,  the Missouri excitement is subsiding. My election to the Senate of the US, was opposed on this ground with much zeal & more expectation. But it succeeded  95 to 50 in the H.R. & 16 to 4 in the Senate—I am, Sir, with the highest respect & esteemYour friend & servtJ Holmes